Title: To John Adams from François Adriaan Van der Kemp, 20 December 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 20 Dec. 1819.


The last time, I was gratified with Some tidings from Quincy—was by a Letter of the 8th of this month, in which your grand-daughter Carolina Amelia—informed me, that received a Letter from her grand-Father, which breathes a continuance of good health and tolerable Spirits.—That both these may continue—and crowned with the choice of God’s blessings, is my fervent wish and prayer—You have again enjoy’d the Satisfaction, of Seeing your dear Son and his family under your roof again—and it can not be, or the increased esteem, with which he is rewarded by his Country, must cause you an exquisite pleasure—and I am so happÿ, that I can acquaint you, that I recovered my health—the weakness of my eyes only excepted—
I laid now aside—a few days Since my old musty Records, to pay my debts to my correspondents before the end of the year. The Records continue to be very interesting—I returned four vol. to the Secretary of State—containing in the whole above 2500 pages—I hope my work may be approved—
Can you inform me, who wrote the preface of the English ed. of the Lett. of Abbe Mably to his Excell. John Adams. published in 1784—? Is Neal’s history of N. England equally valuable with his history of the Puritans?
I was Surprised, to discover that as early as 1722, inoculation was in practice in N. England—by a tract—of Benjamin Colman mentioned by Dr Toulmen in his Mem on the life of D. Neal: Its ravages in this State, in the neighbourhood of Albany were very violent—but I do not discover, that the remedy there was applied. Among the Singular and remarkable facts—which Struck me in the Records—was—that from N. york (N. Amsterdam) the whole colony was nearly one Tobacco plantation—the colony of Renselaerwyck was the chief grenary—N. Engl. provided them with beef, pork and peas, and received in pay wares and Merchandises—The New-Hartford merchants often their Ships at N. Amsterdam—Several colonies of New-England—men—bought and Settled on the Manhattans and Long-Island—and took the oath of allegiance—to enjoy the liberty of Religion—and Spread the Seeds of Liberty among the Dutch Settlers.
There are now in the Secretary’s offices Seven Vol. of Records—neatly lettered—and bound—
I dare not detain you much longer—but permit myself the liberty, to assure you, that I remain—with high and affectionate respect— / your affectionate and / Obliged frend!


Fr. Adr. van der Kemp.




